UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission File Number: 1-12584 ADEONA PHARMACEUTICALS, INC. (Name of small business issuer in its charter) Nevada 13-3808303 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3930 Varsity Drive Ann Arbor, MI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 332-7800 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.001 par value per share Securities registered pursuant to Section 12(g) of the Act: None. (Title of Class) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer o Non-Accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of November 12, 2009, the registrant had 21,477,336 shares of common stock outstanding. ADEONA PHARMACEUTICALS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risks 31 Item 4T. Controls and Procedures 31 PART II—OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 51 Item 4. Submission of Matters to a Vote of Security Holders 51 Item 5. Other Information 51 Item 6. Exhibits 51 SIGNATURE 52 2 PART I.—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets Assets September 30, 2009 December 31, 2008 (Unaudited) (Audited) Current Assets Cash $ $ Accounts receivable -net - Other receivables Prepaid expenses Total Current Assets Property and equipment, net of accumulated depreciation of $888,208 and 591,876 Goodwill - Deposits and other assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accrued liabilities Current portion of long term liabilities - Total Current Liabilities Long Term Liabilities: Accounts payable - Total Liabilities Stockholders' Equity Preferred stock,$0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized, 21,477,336 and 20,882,839 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements 3 Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations
